DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3, 6, 8, 16, 17, are amended in the reply filed 10/28/2021; claims 21-23 are added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Cuva in addition to previously relied on references below.
Applicant's remaining arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Breninger in view of Saeki is silent on the amended independent claims. 
Examiner disagrees and notes that Saeki reads on the amendments in the independent claims as noted below. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Spacer member (appears to be a spacer or similar, para. [0035]) in claim 9.
Moveable element (appears to be a movement member which is a sphere, para. [0023]) in claims 3, 8, 17.
Locking mechanism (appears to be a bottom part below necking portion, or similar, para. [0028]).
Member (appears to be a spacer or similar, para. [0035]) in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Spring-loaded member (a spring and a movable element, para. [0023]) in claims 3, 8, 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0090363 to “Breninger” in view of US 6,984,097 to “Saeki.”
Claim 1: Breninger discloses a lift pin holder (120 [lift pin holder assemblies], Fig. 2-4), comprising: a cap (top half of 134 [lift pin holder]) having a first outside diameter (see Fig. 3-4); a base (126/160 [base portion]/[lower portion of 134]) coupled to the cap (134, see para. [0037]), the base (126/160) having a second outside diameter (see Fig. 3-4); a first bore (147 [bore]) formed axially through the cap and the base (see Fig. 
However Breninger does not disclose the plurality of grooves and springs are instead a plurality of second bores extending from the sidewall of the first bore to an outer surface of the base and a spring-loaded member disposed within each of the second bores.
Saeki discloses a plurality of second bores (33 [pushing-pin inserting holes]/34 [spring receiver], Fig. 14-15, 12) extending from the sidewall of a first wall (inner wall of 15) to an outer surface of the wall (outer surface of wall of 15) and a spring-loaded member (32/35) disposed within each of the second bores (33/34), for the purpose of holding the component in a more stable manner (see col. 9, lines 30-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second bores with spring-loaded member as taught by Saeki with motivation to hold the component in a more stable manner.
The apparatus of Breninger in view of Saeki discloses wherein each spring-loaded member (32/35, Fig. 14-15, Saeki) comprises a spring (35 [spring]) and a movable element (32 [pushing pin]) coupled to the spring (see Fig. 14 where they are coupled), and a spring housing (34 [spring receiver tube]) which contains at least a portion of the spring (35) within a recess of the spring housing (34), wherein the spring housing (34) is secured to the base (15 which is a wall component).  
Claim 2: The apparatus of Breninger in view of Saeki discloses wherein the first bore (147, Fig. 3-4, Breninger) includes a tapered diameter in the cap (see Fig. 3 and para. [0040] where upper part of 134 is tapered) and a constant diameter in the base (see Fig. 3-4 where 126/160 has at least part of a constant diameter).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 1, 2 above, and further in view of US 2011/0014396 to “Polyak.”
Claim 3: The apparatus of Breninger in view of Saeki does not disclose the movable element comprising a ceramic material.
Polyak discloses a moveable element (170 [bearing/roller elements], Fig. 2A/2B) comprising a ceramic material (see para. [0033] where ceramic materials are disclosed) for the purpose of being made of an inert material that is not reactive with process gases or plasma (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the moveable element as taught by Polyak with motivation to be made of an inert material that is not reactive with process gases or plasma.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 1, 2 above, and further in view of US 2019/0131165 to “Nguyen.”
Claim 4: 
Nguyen discloses wherein each of a member (304 [support member], Fig. 3B) and a base (302 [housing member]) independently comprises stainless steel and can additionally be electro polished for the purpose of enhancing the durability of the contact surfaces of the two components (para. [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the material instead be stainless steel as taught by Nguyen with motivation to enhance the durability of the contact surfaces of the two components. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 1, 2 above, and further in view of US 4,519,225 to “Simmler.”
Claim 5: The apparatus of Breninger in view of Saeki does not disclose wherein each second bore of the plurality of second bores is at a radial angle from about 10° to about 180° from an adjacent second bore.
Simmler discloses wherein each second bore of a plurality of second bores (108, Fig. 4-6) is at a radial angle from about 10° to about 180° from an adjacent second bore (see Fig. 4 and col. 5, lines 1-15 where 108 [openings] are a pair, and also appears as 180 degrees apart in Fig. 4-6), for the purpose of permit locking and unlocking the component axially sliding into the position (see col. 5, lines 1-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radial angle(s) as taught .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 1, 2, and further in view of US 2004/0047711 to “Cuva.”
Claim 21: The apparatus of Breninger in view of Saeki does not disclose wherein the spring housing contains threads on an outer surface which are engaged with corresponding threads on an inner surface of the second bore.
Cuva discloses a spring housing (36a [threaded collar], Fig. 6-7) contains threads on an outer surface (outer surface of 36a) which are engaged with corresponding threads on an inner surface of a component (76 [nut]), for the purpose of cooperating with the collar (housing) to exert a clamping force on another component (para. [0027]). It is noted that Fig. 5 of Cuva teaches the original option (threadless collar, similar to the threadless spring housing of Saeki) and shows a threaded collar as a second embodiment (para. [0026]) which is a reasonable substitution. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the concept of a threadless spring housing with a threaded housing as taught by Cuva with motivation to cooperating with the collar (housing) to exert a clamping force on another component. 
Claims 6, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0090363 to “Breninger” in view of US 6,984,097 to “Saeki.”
Claim 6, 10: Breninger discloses an assembly, comprising: a lift pin (130 [lift pin], Fig. 2) comprising: an elongated portion (elongated portion of 130) having an elongated portion length (see Fig. 2) and an elongated portion diameter (see Fig. 3-4); and a second portion adjacent (lower portion of 130) to the elongated portion (see Fig. 3-4) and having a locking mechanism (138/144/142, see para. [0034]); and a lift pin holder (120 [lift pin holder assemblies], Fig. 2-4), comprising: a cap (top half of 134 [lift pin holder]) having a first outside diameter (see Fig. 3-4); (claim 6, 10) a base (126/160 [base portion]/[lower portion of 134]) coupled to the cap (134, see para. [0037]), the base (126/160) having a second outside diameter (see Fig. 3-4); a first bore (147 [bore]) formed axially through the cap and the base (see Fig. 3-4), the first bore (147) having a sidewall (sidewall of 147); and one or more springs with grooves (190 [portion], para. [0040]).
However Breninger does not disclose a plurality of second bores extending from the sidewall of the first bore to an outer surface of the base, a spring-loaded member being disposed within each of the second bores.
Saeki discloses a plurality of second bores (33 [pushing-pin inserting holes]/34 [spring receiver], Fig. 14-15, 12) extending from the sidewall of a first wall (inner wall of 15) to an outer surface of the wall (outer surface of wall of 15) and a spring-loaded member (32/35) disposed within each of the second bores (33/34), for the purpose of holding the component in a more stable manner (see col. 9, lines 30-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second bores with spring-
The apparatus of Breninger in view of Saeki discloses wherein each spring-loaded member (32/35, Fig. 14-15, Saeki) comprises a spring (35 [spring]) and a movable element (32 [pushing pin]) coupled to the spring (see Fig. 14 where they are coupled), and a spring housing (34 [spring receiver tube]) which contains at least a portion of the spring (35) within a recess of the spring housing (34), wherein the spring housing (34) is secured to the base (15 which is a wall component).  
Claim 11: The apparatus of Breninger in view of Saeki discloses wherein the second portion of the lift pin (lower portion of 130, Fig. 3, Breninger) has a necking region (138 [groove]), a reduced diameter of the necking region (diameter of 138) being less than the elongated portion diameter (see Fig. 3), the necking region (138) being adjacent to the locking mechanism (142, Fig. 3, Breninger, or 32/35, Fig. 14, Saeki).
Claim 12: The apparatus of Breninger in view of Saeki discloses wherein the movable element of the spring-loaded member (32/35, Fig. 14-15, Saeki) is in contact with the necking region of the lift pin (138, Fig. 3, Breninger).
Claim 15: .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 6, 10-12, 15 above, and further in view of US 2009/0314211 to “Du Bois.”
Claim 7: The apparatus of Breninger in view of Saeki discloses wherein the lift pin comprises aluminum oxide (see para. [0008] where 130 is made of sapphire]).
However the apparatus of Breninger in view of Saeki does not disclose wherein the elongated portion includes a flared end.
Du Bois discloses wherein an elongated portion (upper part of 120 [lift pin], Fig. 3A-3C) includes a flared end (320 [pin head], see Fig. 3B, 3D where it appears to be flared, para. [0033]) for the purpose of preventing the lift pin from falling through the guide hole disposed in the substrate support (para. [0033]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flared end of the lift pin as taught by Du Bois with motivation to prevent the lift pin from falling through the guide hole disposed in the substrate support.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 6, 10-12, 15 above, and further in view of US 2011/0014396 to “Polyak.”
Claim 8: The apparatus of Breninger in view of Saeki does not disclose the movable element comprising a ceramic material.
Polyak discloses a moveable element (170 [bearing/roller elements], Fig. 2A/2B) comprising a ceramic material (see para. [0033] where ceramic materials are disclosed) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the moveable element as taught by Polyak with motivation to be made of an inert material that is not reactive with process gases or plasma.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 6, 10-12, 15 above, and further in view of US 2019/0131165 to “Nguyen” and US 2017/0018515 to “Hamaguchi.”
Claim 9: The apparatus of Breninger in view of Saeki discloses comprising a spacer member (114 [base], Fig. 3, Breninger) coupled to the base (126/160) of the lift pin holder (120, para. [0033]). 
The apparatus of Breninger in view of Saeki does not disclose wherein each of the cap and the base independently comprises stainless steel.
Nguyen discloses wherein each of a member (304 [support member], Fig. 3B) and a base (302 [housing member]) independently comprises stainless steel and can additionally be electro polished for the purpose of enhancing the durability of the contact surfaces of the two components (para. [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the material instead be stainless steel as taught by Nguyen with motivation to enhance the durability of the contact surfaces of the two components. 
Hamaguchi discloses wherein a spacer member (base [BS], Fig. 2A), comprises stainless steel (para. [0040]), for the purpose of being fabricated from materials that support the lift pin holding components (para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement taught by Hamaguchi with motivation to be fabricated from materials that support the lift pin holding components.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 6, 10-12, 15 above, and further in view of US 4,519,225 to “Simmler.”
Claim 13: The apparatus of Breninger in view of Saeki does not disclose wherein each second bore of the plurality of second bores is at a radial angle from about 10° to about 180° from an adjacent second bore.
Simmler discloses wherein each second bore of a plurality of second bores (108, Fig. 4-6) is at a radial angle from about 10° to about 180° from an adjacent second bore (see Fig. 4 and col. 5, lines 1-15 where 108 [openings] are a pair, and also appears as 180 degrees apart in Fig. 4-6), for the purpose of permit locking and unlocking the component axially sliding into the position (see col. 5, lines 1-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radial angle(s) as taught by Simmler with motivation to permit locking and unlocking the component axially sliding into the position.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 6, 10-12, 15, and further in view of US 2004/0047711 to “Cuva.”
Claim 22: The apparatus of Breninger in view of Saeki does not disclose wherein the spring housing contains threads on an outer surface which are engaged with corresponding threads on an inner surface of the second bore.
Cuva discloses a spring housing (36a [threaded collar], Fig. 6-7) contains threads on an outer surface (outer surface of 36a) which are engaged with corresponding threads on an inner surface of a component (76 [nut]), for the purpose of cooperating with the collar (housing) to exert a clamping force on another component (para. [0027]). It is noted that Fig. 5 of Cuva teaches the original option (threadless collar, similar to the threadless spring housing of Saeki) and shows a threaded collar as a second embodiment (para. [0026]) which is a reasonable substitution. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the concept of a threadless spring housing with a threaded housing as taught by Cuva with motivation to cooperating with the collar (housing) to exert a clamping force on another component. 
Claims 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0090363 to “Breninger” in view of US 6,984,097 to “Saeki.”
Claim 16: Breninger discloses an assembly, comprising: a lift pin (130 [lift pin], Fig. 2) comprising: an elongated portion (elongated portion of 130) having an elongated portion length (see Fig. 2) and an elongated portion diameter (see Fig. 3-4); and a second 
However Breninger does not disclose a plurality of second bores extending from the sidewall of the first bore to an outer surface of the base, a spring-loaded member being disposed within each of the second bores.
Saeki discloses a plurality of second bores (33 [pushing-pin inserting holes]/34 [spring receiver], Fig. 14-15, 12) extending from the sidewall of a first wall (inner wall of 15) to an outer surface of the wall (outer surface of wall of 15) and a spring-loaded member (32/35) disposed within each of the second bores (33/34), for the purpose of holding the component in a more stable manner (see col. 9, lines 30-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second bores with spring-loaded member as taught by Saeki with motivation to hold the component in a more stable manner.
The apparatus of Breninger in view of Saeki discloses wherein each spring-loaded member (32/35, Fig. 14-15, Saeki) comprises a spring (35 [spring]) and a movable element (32 [pushing pin]) coupled to the spring (see Fig. 14 where they are coupled), and a spring housing (34 [spring receiver tube]) which contains at least a portion of the spring (35) within a recess of the spring housing (34), wherein the spring housing (34) is secured to the base (15 which is a wall component).  
Claim 18: The apparatus of Breninger in view of Saeki discloses wherein the second portion of the lift pin (lower portion of 130, Fig. 3, Breninger) has a necking region (138 [groove]) adjacent to the locking mechanism (142, Fig. 3, Breninger, or 32/35, Fig. 14, Saeki); the necking region (138) having a diameter (diameter of 138) less than the elongated portion diameter (see Fig. 3).
Claim 19: The apparatus of Breninger in view of Saeki discloses when the substrate support (110 [substrate supporting plate], Fig. 2, Breninger) is in an extended position, each movable element of each spring-loaded member (142, Fig. 3, Breninger, or 32/35, Fig. 14, Saeki) is engaged with the necking region (138) of the lift pin (130, see [0033-0034, 0036]).
Claim 20: The apparatus of Breninger in view of Saeki discloses when the substrate support (110, Fig. 2, Breninger) is in a retracted position (see para. [0036]), a first length of the elongated portion of the lift pin (elongated portion of 130) is positioned above a top surface of the substrate support (top of 110, see Fig. 2) and a second length of the elongated portion of the lift pin (lower portion of 130) adjacent to the first length is retained inside of the first bore (147) of the lift pin holder (120), the lift pin (130) being .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 16, 18-20 above, and further in view of US 2011/0014396 to “Polyak.”
Claim 17: The apparatus of Breninger in view of Saeki does not disclose the movable element formed of a ceramic material.
Polyak discloses a moveable element (170 [bearing/roller elements], Fig. 2A/2B) formed a ceramic material (see para. [0033] where ceramic materials are disclosed) for the purpose of being made of an inert material that is not reactive with process gases or plasma (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the moveable element as taught by Polyak with motivation to be made of an inert material that is not reactive with process gases or plasma.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breninger in view of Saeki as applied to claims 16, 18-20 above, and further in view of US 2004/0047711 to “Cuva.”
Claim 23: 
Cuva discloses a spring housing (36a [threaded collar], Fig. 6-7) contains threads on an outer surface (outer surface of 36a) which are engaged with corresponding threads on an inner surface of a component (76 [nut]), for the purpose of cooperating with the collar (housing) to exert a clamping force on another component (para. [0027]). It is noted that Fig. 5 of Cuva teaches the original option (threadless collar, similar to the threadless spring housing of Saeki) and shows a threaded collar as a second embodiment (para. [0026]) which is a reasonable substitution. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the concept of a threadless spring housing with a threaded housing as taught by Cuva with motivation to cooperating with the collar (housing) to exert a clamping force on another component. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718